Citation Nr: 1443169	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a gastrointestinal disability, claimed as a gastric ulcer, has been received.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as a gastric ulcer.  

3.  Entitlement to service connection for a skin condition affecting the bilateral feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from June 1966 to July 1968.  The Veteran's military decorations include the Purple Heart, among others.  

A claim for service connection for gastroenteritis with an ulcer was denied by the RO in a September 1971 rating decision.  Although notified of the denial, the Veteran did not appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied the petition to reopen claims for service connection for gastroenteritis/ulcer disabilities and a bilateral foot condition.  In June 2009, the Veteran filed a notice of disagreement (NOD) as to the denial of his gastroenteritis/ulcer and bilateral foot disability claims.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

With respect to the characterization of the bilateral foot/skin claim on appeal, the Board notes that, in a March 1981 rating decision, the Veteran's claim of service connection for a bilateral foot condition (claimed as jungle rot) was denied.  As such, the April 2009 rating decision on appeal characterized the issue as whether new and material evidence had been received so as to reopen such previously denied claim.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  In this case, additional evidence consisting of a June 1967 service treatment record was associated with the claims file in April 2010, which shows the Veteran received treatment for chronic problems with callous formation on his feet during service.  As such records were in existence at the time of the March 1981 rating decision, but were not of record and are relevant to the bilateral foot/skin claim on appeal, VA must reconsider the issue of service connection for a bilateral foot/skin condition de novo.  Therefore, this issue has been characterized as shown on the first page of the decision.

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is associated with the electronic Virtual VA record.  

The Board notes that, while the Veteran was previously represented by the Texas Veterans Commission, in April 2013, the Veteran granted a power-of-attorney in favor of Vietnam Veterans of America with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.  

The Board's decision addressing the addressing the request to reopen the claim for service connection for a gastrointestinal disability is set forth below.  The claims for service connection for a gastrointestinal disability and a skin condition affecting the bilateral feet, on the merits, are addressed in the remand following the order; those matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In a September 1971 rating decision, the RO denied service connection for a stomach/gastrointestinal disorder; although notified of the denial in an October 1971 letter, the Veteran did not initiate an appeal of the decision or submit new and material evidence relevant to that claim during the appeal period.  

3.  In a final decision issued in March 1981, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for an ulcer condition.  

4.  Evidence associated with the claims file since the March 1981 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a gastrointestinal/ulcer disability.  


CONCLUSIONS OF LAW

1.  The September 1971 rating decision in which the RO denied service connection for gastroenteritis with an ulcer is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).

2.  The March 1981 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for an ulcer condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Since the March 1981 denial, new and material evidence to reopen the claim of entitlement to service connection for a gastrointestinal/ulcer disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request to reopen the claim for service connection for a gastrointestinal/ulcer disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As indicated above, the record reflects that the Veteran was initially denied service connection for gastroenteritis with an ulcer in September 1971.  

The evidence of record at the time of the September 1971 rating decision consisted of the service treatment records, which do not contain any complaints, treatment, or diagnosis of a stomach or gastrointestinal disorder; a May 1969 VA examination report which reflects that the Veteran's digestive system was normal; and statements from the Veteran which state that he developed an ulcer problem, for which he was hospitalized in late 1968 and early 1969, including at the VA Hospital in Kerrville, Texas.  Also of record were VA treatment records dated from December 1968 to July 1971, which reflect that the Veteran was diagnosed with gastroenteritis at the Kerrville VA Hospital in August 1970 and also hospitalized at the Long Beach, California, VA Hospital in June 1971 for superficial atrophic gastritis.  

The basis for the RO's September 1971 denial was that there was no evidence showing a gastrointestinal disability was incurred in service or that an ulcer was manifested to a degree of 10 percent within the first post-service year.  

Although notified of the denial in an October 1971 letter, the Veteran did not initiate an appeal of the September 1971 rating decision; nor did he submit new and material evidence relevant to the claim for service connection for a gastrointestinal or ulcer disability during the one year appeal period following the issuance of the September 1971 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.202; see also Bond v. Shinseki, 659 F.3d 1362 (2011) (holding that when considering finality, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the relevant appeal period to determine whether they pertain to the adjudicated, rather than a new, claim).  Accordingly, the RO's September 1971 rating decision became final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in October 1974 and February 1981.  In support of his petitions to reopen, the Veteran submitted statements detailing the treatment he received for his gastrointestinal problems after service, as well as private medical records from Maverick City Hospital, dated from December 1968 to May 1971, which showed he was admitted for treatment of a duodenal ulcer in July 1970 and May 1971.  Nevertheless, in rating decisions dated February 1975 and March 1981, the RO declined to reopen the previously denied claim for service connection for a gastrointestinal or ulcer disability on the basis that the evidence did not show he was treated for or diagnosed with the claimed condition during service or within the presumptive period.  Accordingly, the February 1975 and March 1981 rating decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In this appeal, the Veteran sought to reopen his claim in August 2008.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for a gastrointestinal/ulcer disability is the RO's March 1981 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since March 1981 includes the Veteran's April 2014 hearing testimony that he was involved in several firefights, including one in which he had to kill enemy soldiers who turned out to be 15 and 16 years old and that, as a result of that particular firefight, he experienced horrible stomach pain and vomiting.  He testified that he believes his gastrointestinal disorder (ulcers) resulted from the stress, anxiety, and depression he experienced during service and that he has had many recurrences of his condition since service.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a gastrointestinal disability.  

At the time of the March 1981 rating decision, there was no evidence that the Veteran experienced any symptoms indicative of or associated with a gastrointestinal or ulcer disability during service.  The Veteran's testimony indicates that the Veteran experienced stomach pain and vomiting during service, which are symptoms generally associated with a gastrointestinal disability.  In this regard, the Board notes that, as a layperson, the Veteran is competent to report on such matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

The Board also notes that, given the Veteran's Purple Heart award, the provisions of 38 U.S.C.A. § 1154(b), which provide a relaxed evidentiary standard of proof to determine service connection, are applicable in this appeal.  See Collette v. Brown, 82 F.3d 389 (1996).  For Veterans such as the claimant in the instant case who have engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses service incurrence of the claimed gastrointestinal/ulcer disability.  While certainly not conclusive, such lay evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disability (i.e., an in-service event to which a current diagnosis may be related), and thus, when presumed credible, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a gastrointestinal/ulcer disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a gastrointestinal/ulcer disability has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that additional AOJ development of the claim for service connection for a gastrointestinal/ulcer disability, on the merits, as well as the claim for service connection for a skin condition affecting the bilateral feet, is warranted.

As noted above, during the April 2014 hearing, the Veteran testified that he experienced horrible stomach pain and vomiting after participating in a firefight that involved enemy soldiers who were 15 and 16 years old.  In this regard, the Veteran testified that he believes his gastrointestinal/ulcer disability resulted from the stress, anxiety, and depression he experienced during service and that he has had many recurrences of his condition since service.  

The Veteran was afforded a VA stomach examination in March 2010.  After reviewing the claims file and examining the Veteran, the VA examiner opined that, given there are no related complaints in service and no actual findings of an ulcer after service, it is less likely as not that the Veteran's gastroenteritis/ulcers had its onset in service.  

The Veteran is competent to report that events that occurred during and after service.  See Layno v. Brown, 7 Vet. App. 24 (1994).  In addition, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). Furthermore, the Board notes that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Based on the foregoing, the Board finds that the October 2010 VA opinion is inadequate because the examiner did not consider all relevant evidence in this case.  Indeed, in stating that there was no actual evidence of an ulcer in the post-service evidence, it does not appear that the VA examiner considered private medical records from Maverick City Hospital, dated May 1971, which show the Veteran was admitted for treatment of a duodenal ulcer.  The VA examiner also failed to consider the competent lay evidence of the Veteran experiencing horrible stomach pain and vomiting during service, reportedly as a result of the stress, anxiety, and depression he experienced during service, as well as the competent lay evidence of continued gastrointestinal symptoms since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

As such, the Board finds that an additional medical opinion is needed regarding the likely etiology of the Veteran's current gastrointestinal/ulcer disability.

The Board also finds that additional development is warranted with respect to the claim for service connection for a skin disorder affecting the bilateral feet.  The Veteran is seeking service connection on the basis that he currently experiences bilateral foot problems that he believes were incurred during service.  During the April 2014 hearing, he testified that he had callous development during service every time his feet were wet, muddy, or overused, and that his callouses began to open and develop an infection on his feet, for which he was eventually transferred out of the infantry unit.  He testified that he continues to have feet problems today, which includes pain on the bottom of his soles and callus formation, and that his feet problems have continued for years since service.  The Veteran testified that he has not received treatment for his bilateral foot condition since service but that he, instead, self-medicates his symptoms by not walking and airing out his feet.  He also testified that he was told he has tinea pedis, although the Board notes that this diagnosis is not reflected in the medical evidence of record.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2013).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The evidentiary record contains a July 1967 service treatment record that reflects the Veteran was having a chronic problem with callous formation on his feet - specifically, areas on his feet that became tender after continuous walking - which was not improving with treatment.  The examiner noted that proper treatment for the Veteran's condition was drying in a temperate climate; however, a subsequent record shows that the Veteran's Physical Profile Serial ("PUHLES") was changed to "L-3-C-T" because he was in humid, tropical conditions.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service.).  

This evidence establishes that the Veteran experienced bilateral foot problems, namely chronic callous formation, during service and corroborates the Veteran's report of problems with his feet during service.  During the April 2014 hearing, the Veteran provided competent lay evidence of his current bilateral foot symptoms, including painful soles and callous formation.  During the hearing, he also essentially reported a continuity of bilateral foot symptomatology since service, suggesting that his current bilateral foot symptoms may be associated with service.  

However, no VA examination has been scheduled in connection with this claim, nor has any medical opinion addressing the relationship, if any, between current bilateral foot symptomatology/disability and the in-service complaints and treatment for chronic callous formation otherwise been obtained.  In fact, the Board notes the Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a bilateral foot condition.  Under these circumstances, the Board finds that a medical examination to obtain such an opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claims-in particular, the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent medical facility.

While these matters are on remand, to ensure that all due process requirements are met, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses from each contacted have been associated with the claims file, arrange to obtain an addendum opinion from the October 2010 VA examiner.  If the October 2010 examiner is no longer employed with VA or is otherwise unavailable, forward the claims file to another appropriate physician for an opinion addressing the questions and comments posed below.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the current gastrointestinal disability was incurred during service or is otherwise medically-related to the Veteran's military service.

Specifically as regards gastric or duodenal ulcer, the examiner should opine whether it is at least as likely as not that the disability was manifested  during his first post-service year.  If so, the examiner should, to the extent possible, describe the severity of any such ulcer based upon the evidence of record.  

In providing the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions (to include with respect to continuity of symptoms).  

In this regard, the examiner must note that the lack of objective evidence showing treatment or complaints during service does not, in and of itself, render the Veteran's report of such incredible.  Instead, the Veteran's lay testimony regarding the events and symptoms that occurred during service may be accepted as sufficient proof of service incurrence, if  consistent with the circumstances, conditions or hardships of his service.  

The examiner must also specifically address the private and VA medical evidence dated shortly after service, which shows the Veteran was treated for gastrointestinal disabilities, including gastroenteritis, superficial atrophic gastritis, and a duodenal ulcer following service.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  After all records and/or responses from each contacted have been associated with the claims file, arrange for the Veteran to undergo a VA foot examination by an appropriate physician, at a VA medical facility.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly indicate whether currently-or, at any point pertinent to this appeal-the Veteran has or has had a bilateral foot condition, including but not limited to, callous formation, tinea pedis, or any other skin condition.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is medically-related to service, including the treatment for chronic callous formation noted in the June 1967 service treatment records.  

In rendering the requested opinion, the physician should specifically consider and discuss all pertinent medical and lay evidence of record, to include the service treatment records, VA treatment records, and all other post-service treatment records, as well as the Veteran's contentions, including the competent lay evidence of a continuity of symptomatology.

Complete, clearly-stated rationale for the conclusions reached must be provided.


5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


